Order, Supreme Court, New York County (Carol Arber, J.), entered on or about May 15, 1997, which, to the extent appealed from as limited by the briefs, denied defendant Marriott Corporation’s motion for summary judgment dismissing the complaint and all cross claims as against it, unanimously affirmed, without costs.
We agree with the motion court that triable issues exist as to whether the ice that allegedly caused plaintiff to slip and fall and thereby to sustain injury came from a beverage cart operated by Marriott. Evidence showing that the cart had been within a few feet of the spot at which plaintiff fell some 20 minutes later permits the inference that the ice originated from the cart. We note, however, that Marriott may not be held liable for plaintiff’s injuries unless it is determined that the ice did in fact come from its beverage cart; Marriott is not alleged to have had any control over, or maintenance responsibility for, the premises on which the accident occurred. Concur— Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.